
	
		I
		111th CONGRESS
		1st Session
		H. R. 1702
		IN THE HOUSE OF REPRESENTATIVES
		
			March 25, 2009
			Mr. Miller of North
			 Carolina (for himself, Mr. Price of
			 North Carolina, Mr.
			 Castle, Mr. Hinchey,
			 Mr. Ellison,
			 Ms. Moore of Wisconsin, and
			 Mr. Jackson of Illinois) introduced
			 the following bill; which was referred to the
			 Committee on Foreign
			 Affairs
		
		A BILL
		To authorize assistance for affordable housing and
		  sustainable urban development in developing countries, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Shelter, Land, and Urban Management
			 (SLUM) Assistance Act of 2009.
		2.FindingsCongress makes the following
			 findings:
			(1)Approximately 51 percent of the world’s
			 population currently lives in cities of all sizes and produces the majority of
			 the world’s economic output.
			(2)Approximately one
			 billion people currently live in slums, and more than half of this population
			 is under the age of 25.
			(3)It is estimated
			 that by 2030 the number of people living in slums will double.
			(4)Slums are
			 characterized by inadequate access to safe water, sanitation, and other
			 essential infrastructure, overcrowding, poorly structured housing, and insecure
			 residential and property ownership status.
			(5)Eighty-eight
			 percent of all disease is caused by unsafe drinking water, inadequate
			 sanitation, and poor hygiene and almost 50 percent of all people in developing
			 countries suffer health problems caused by water and sanitation
			 deficits.
			(6)Over 1.1 billion
			 people lack adequate access to safe water and nearly 2.5 billion lack access to
			 sanitation services.
			(7)The costs of
			 diseases and productivity losses linked to water and sanitation in less
			 developed countries amount to two percent of gross domestic product and up to
			 five percent in sub-Saharan Africa.
			(8)Insecure lease and
			 real property ownership tenure often subject slum dwellers to arbitrary, often
			 supra-market rents, forced evictions, threats, and harassment.
			(9)In 2007,
			 approximately five million people were subject to forced evictions, and
			 projections show that the number of forced evictions are likely to increase to
			 between 40 million and 70 million in the next 20 years.
			(10)Insecurity of
			 tenure severely inhibits economic development by undermining investment
			 incentives and constraining the growth of credit markets, imperils the ability
			 of families to achieve sustainable livelihoods and assured access to shelter,
			 and often contributes to conflict over property rights.
			(11)Women make up 66
			 percent of the world’s work force, but own less than 15 percent of the property
			 globally.
			(12)Women are
			 affected disproportionally by forced evictions and insecure tenure as a result
			 of gender discrimination, often including gender-biased laws that define women
			 as legal minors or otherwise prevent them from acquiring and securing land,
			 property, and housing lease or ownership rights, making them more vulnerable to
			 poverty, violence, and sexual abuse.
			(13)Adequate housing
			 and universal access to basic shelter serve as catalysts for social and
			 democratic development.
			(14)The 2006 National
			 Security Strategy states, America’s national interests and moral values
			 drive us in the same direction: to assist the world’s poor citizens and least
			 developed nations and help integrate them into the global
			 economy..
			(15)Goal 7 Target 11
			 of the Millennium Development Goals sets the target that By 2020, to
			 have achieved a significant improvement in the lives of at least 100 million
			 slum-dwellers..
			(16)The United States
			 formerly provided significant levels of overseas development assistance for
			 shelter and affordable housing, but in recent years this amount has
			 declined.
			3.Statement of
			 policyIt should be the policy
			 of the United States—
			(1)to establish and
			 implement, as a major objective of United States overseas development
			 assistance strategy, particularly in developing countries, programs that foster
			 improved urban management, that foster sustainable urban development, that
			 increase the security of real property tenure, and that expand access to basic
			 shelter, affordable urban housing, and essential urban services and
			 infrastructure, particularly by the poor and others who lack such access in
			 whole or in part;
			(2)to allocate
			 increased levels of United States bilateral assistance for programs described
			 in paragraph (1); and
			(3)in order to
			 prevent waste and duplication in the use of United States overseas development
			 assistance with respect to the programs described in paragraph (1) and in order
			 to foster cooperative relations with foreign governments, intergovernmental
			 organizations, and private business and nonprofit entities that singly or
			 jointly support or implement programs similar to those described in paragraph
			 (1), to seek and actively support innovative international mechanisms designed
			 to increase coordination and mutual complementarity in the planning, financing,
			 and implementation of sustainable urban development policies and programs
			 implemented by the United States and other donors described in this
			 paragraph.
			4.Assistance to
			 provide affordable housing and sustainable urban development in developing
			 countries
			(a)Purposes of
			 assistanceThe purposes of
			 assistance under this section are to—
				(1)support
			 economically and environmentally sustainable and administratively feasible
			 urban socioeconomic growth, development, and poverty reduction efforts and to
			 produce improved health and other basic quality of life indicators for
			 residents of slums, other densely populated, impoverished urban areas, and
			 urban areas experiencing rapid population growth in developing countries,
			 including by increasing—
					(A)access to basic
			 shelter and affordable housing, particularly by residents of slums and similar
			 densely populated, impoverished urban areas;
					(B)affordable and
			 equitable access to safe water, sanitation, and solid waste removal services,
			 and shared communal infrastructure, such as sidewalks, roads, public
			 lighting;
					(C)access to and security of land and other
			 real property use, lease, and ownership rights and legal recognition and
			 protections thereof by all income groups, including by supporting efforts to
			 enhance the effectiveness of transaction and dispute resolution systems,
			 equitable and sustainable national land policies, and enhanced land
			 administration services; and
					(D)support for efforts
			 to enhance the capacity of developing country governments, including regional
			 and municipal governments, to plan and manage urban growth in an operationally
			 and financially effective and transparent, participatory, and accountable
			 manner, to pursue policy reforms that foster such objectives, and to provide
			 urban services and infrastructure, such as basic water and sanitation,
			 transport, solid waste removal, and electrical power service delivery,
			 including in impoverished urban zones; and
					(2)achieve the
			 objectives described in paragraph (1) by—
					(A)promoting the
			 growth of functional, commercially oriented housing markets in target countries
			 and expanding access to individual and institutional investment capital and
			 financing for housing and municipal infrastructure, including by public-private
			 partnerships, municipal bonds, micro-credit financing, and strengthening
			 national and regional public or private institutions involved in the regulation
			 or provision of finance of such purposes;
					(B)supporting
			 institutional, procedural, and legal reforms that seek to enhance the rights
			 and access to shelter, urban infrastructure and services, and property
			 ownership and lease rights of groups that are socioeconomically vulnerable or
			 marginalized, or subject to discrimination, including women, children, the
			 poor, and people living in urban slums and informal settlements;
					(C)prioritizing
			 support for cross-sectoral, multi-purpose projects that simultaneously advance
			 one or more of the objectives described in subparagraphs (A) and (B);
			 and
					(D)promoting partnerships between the public
			 and private sectors and community-based organizations to plan and implement
			 projects described in subparagraph (C).
					(b)Authorization of
			 assistanceTo carry out the purposes of subsection (a), the
			 President is authorized—
				(1)to furnish
			 technical assistance and financial support to developing countries, to include,
			 as appropriate, diverse means of support, including technical or financial
			 assistance to public-private partnerships, grants, direct loans, seed credit,
			 contracted technical services, investment insurance, loan guarantees, and other
			 forms of assistance;
				(2)to carry out
			 paragraph (1) during fiscal year 2009 through the use of existing United States
			 Government programs, implementing authorities, and organizations,
			 including—
					(A)specialized
			 organizational units of the United States Agency for International Development,
			 including the Urban Programs Team (EGAT/PR/UP), the Development Credit
			 Authority (EGAT/DC/DCA), the Land Resources Management Team (EGAT/NRM/LRM), the
			 Water Team (EGAT/NRM/W), the Office of Infrastructure and Engineering
			 (EGAT/IE), and the Engineering Services Team (EGAT/I&E/ES);
					(B)the Millennium Challenge Corporation (MCC);
			 and
					(C)other United States
			 Government agencies with relevant technical expertise or policy mandates
			 pertaining to urban development and housing in foreign countries; and
					(3)to strengthen and enhance the operational
			 capabilities and capacities of United States Government programs, implementing
			 authorities, and organizations described in subparagraphs (A), (B), and (C) of
			 paragraph (2) in furtherance of the purposes and objectives described in
			 subsection (a)(1), including efforts to increase their manpower, diversity of
			 expertise, and levels of funding, and to enhance their ability to jointly
			 coordinate and collaborate in carrying out such purposes and objectives.
				5.Affordable
			 housing and sustainable urban development strategy
			(a)StrategyThe President, acting through the Secretary
			 of State and the Administrator of the United States Agency for International
			 Development, shall develop a strategy to provide affordable housing and
			 sustainable urban development in developing countries.
			(b)ConsultationThe
			 strategy required by subsection (a) shall be developed in part through a
			 process of consultation between the Administrator of the United States Agency
			 for International Development and the heads of units of such Agency and other
			 United States Government agencies with relevant technical expertise or policy
			 mandates pertaining to urban development and housing in foreign countries, and
			 shall draw upon best practices and successful models of urban development
			 undertaken or developed by international intergovernmental organizations,
			 international finance institutions, recipient countries, United States and
			 international nongovernmental organizations, and other appropriate
			 entities.
			(c)ContentThe
			 strategy required by the subsection (a) shall include or address—
				(1)a
			 review and assessment of existing or past United States programs and foreign
			 assistance strategies designed to increase access to basic shelter and
			 affordable housing in developing countries, extending affordable and equitable
			 access to safe water, sanitation, and solid waste removal services, and shared
			 communal infrastructure, such as sidewalks, roads, public lighting, enhancing
			 security of real property use, lease, and ownership rights;
				(2)a review and assessment of small scale,
			 grassroots, and community-based efforts that have successfully improved access
			 to basic shelter and urban services;
				(3)a process to define short- and long-term
			 objectives and performance measures by which progress should be
			 measured;
				(4)measures necessary
			 to improve and expand United States programs and foreign assistance strategies
			 in existence on the date of enactment of this Act that address urban
			 development issues in foreign countries;
				(5)operational plans to improve the ability of
			 United States foreign assistance agencies to develop and implement programs
			 described in section 4 of this Act, including through support for innovative
			 international mechanisms;
				(6)a
			 plan for integrating into the broader strategic foreign assistance plans of the
			 Department of State and United Stated Agency for International Development the
			 programs and objectives described in section 4 of this Act; and
				(7)a plan for providing long-term United
			 States support for sustainable urban growth and development initiatives in
			 developing countries involving a process of regular coordination between United
			 States Government agencies with relevant technical expertise or policy
			 mandates, where appropriate, including the United States Agency for
			 International Development, the Department of Housing and Urban Development, the
			 Department of the Treasury, and the Overseas Private Investment Corporation,
			 and drawing upon the expertise, whenever possible, of United States-based
			 mayors and professionals in community, public and banking sectors, major United
			 States private foundations, and United Nations organizations and multilateral
			 development banks, among others.
				(d)ReportNot
			 later than 12 months after the date of the enactment of this Act, the Secretary
			 of State shall submit to Congress a report that describes the strategy required
			 by subsection (a).
			6.Authorization of
			 appropriationsThere are
			 authorized to be appropriated for fiscal year 2009 and each subsequent fiscal
			 year such sums as may be necessary to carry out this Act.
		
